internal_revenue_service number release date index number ---------------------------------------------- ---------------------------- ------------------------------------------------------------ ------------------- ----------------------- ---------------------------- in re ---------------------------- ---------------------------- department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-101504-05 date date legend fund date date date date w z r s x dear ----------- ------------------------------------------------------ -------------------------- ---------------------- -------------------------- --------------------------- ---- ---- -- ---- ---- on date this office issued a private_letter_ruling plr initial ruling in response to fund’s original ruling_request original ruling_request concluding that fund will not recognize gain under sec_852 of the internal_revenue_code_of_1986 the code upon the distribution of stock or other_securities in redemption of its shares upon the request of a shareholder pursuant to fund’s proposed tender offers plr-101504-05 in a letter dated date you have requested a supplemental ruling that changed circumstances described below will not affect the conclusion reached in the initial ruling except as described below all facts and representations cited in the initial ruling are incorporated for purposes of this letter any terms defined or legended in the initial ruling have the same meaning in this letter after submission of fund’s original ruling_request fund’s two largest stockholders took the position that fund’s previously announced program would be inadequate to address the discount to net asset value at which fund’s shares have been trading on date at fund’s annual meeting two candidates who had been nominated by one of those shareholders were elected as directors of fund on date following further discussions with shareholders that occurred after this office issued the initial ruling fund’s board_of directors decided not to proceed with the program that was described in fund’s original ruling_request instead fund opted to implement a new program new program under the terms of the new program fund will offer to repurchase up to w of fund’s outstanding shares at a purchase_price paid in_kind equal to z of net asset value per share as of the day after expiration of the tender offer initial repurchase offer initial repurchase offer will be conducted as soon as practicable following the receipt of this supplemental letter_ruling as well as approvals by the securities exchange commission sec and by regulators in country in addition for r calendar years following the initial repurchase offer fund will conduct subsequent repurchase offers semi-annually each subsequent repurchase offer will offer to repurchase up to x of fund’s outstanding shares at a price equal to z of net asset value per share on the day after the date the offer expires if during a 13-week measuring period ending on the last day of the preceding semi-annual period fund’s shares trade at an average weekly discount from net asset value that is greater than s consistent with fund’s original ruling_request fund intends to pay for the fund represents that consistent with its original ruling_request as amended by repurchased shares in_kind with portfolio securities held by fund on the date of repurchase if any subsequent repurchase offer is oversubscribed fund will prorate the number of shares repurchased from participating shareholders in proportion to the total shares accepted for tender by fund additional correspondence on date under the terms of the new program it will distribute to a shareholder exercising a redemption right a pro_rata share of each of the securities held by fund except for a securities that are subject_to restrictions on resale or transfer such as private_placement securities b securities that if distributed would be required to be registered under the securities act of as amended c securities issued by entities in countries that restrict or prohibit the holdings of securities by non-residents other than through qualified_investment vehicles or whose distribution would otherwise be contrary to applicable local laws rules or regulations d portfolio plr-101504-05 assets that involve the assumption of contractual obligations such as derivatives or that require special trading facilities or that can only be traded with the counterparty to the transaction and e securities which are not traded on a public securities market and for which quoted bid and ask prices are not available consistent with the conditions imposed by the securities exchange commission sec on closed-end funds such as fund in seeking orders to permit in-kind tender offers to limit distributed securities to those with readily available market quotations in addition fund will distribute cash in lieu of assets represented by cash equivalents net of liabilities such as certificates of deposit commercial paper and repurchase agreements that are not readily distributable fund further represents that the securities distributed in consideration of the tendered shares will have an aggregate federal_income_tax basis that as a percentage of fund’s aggregate federal_income_tax basis in all its assets prior to a tender offer is no more than percentage_point lower than the percentage of the assets that are being distributed by fund for example if a total of of fund’s assets are distributed pursuant to a tender offer fund’s aggregate federal_income_tax basis in all assets distributed in the tender will equal not less than of the fund’s aggregate tax basis in all its assets prior to the tender offer fund has applied to the sec for exemptive relief permitting it to conduct tender the different terms of the new program that replace fund’s previously offers pursuant to the new program fund has also applied to the appropriate regulatory authority of country to approve the transfer of country securities to fund shareholders in redemption of their shares under the terms of the new program announced program in its original ruling_request do not affect the analysis in the initial ruling accordingly based on the supplemental facts and representations provided we conclude that fund will not recognize gain under sec_852 of the code upon the distribution of appreciated stock or other_securities in redemption of its shares upon the request of a shareholder pursuant to the terms of the proposed tender offers to be conducted pursuant to the new program no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described in this letter except as expressly provided in particular no opinion is expressed with respect to the tax treatment of any foreign_currency_gain_or_loss that may arise from this transaction this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-101504-05 a copy of this letter should be attached to the federal_income_tax return of fund for each taxable_year in which it distributes stock or other_securities in redemption of its shares upon the request of a shareholder as described in this letter sincerely s susan thompson baker assistant to the branch chief branch financial institutions products
